Title: From Thomas Jefferson to Timothy Pickering, 28 March 1792
From: Jefferson, Thomas
To: Pickering, Timothy


          
            Sir
            Philadelphia Mar. 28. 1792. Wednesday morng.
          
          The President has desired me to confer with you on the proposition I made the other day of endeavoring to move the posts at the rate of 100 miles a day. It is believed to be practicable here because it is practised in every other country. The difference of expence alone  appeared to produce doubts with you on the subject. If you have no engagement for dinner to day, and will do me the favor to come and dine with me, we will be entirely alone, and it will give us time to go over the matter and weigh it thoroughly. I will in that case ask the favor of you to furnish yourself with such notes as may ascertain the present expence of the posts, for one day in the week to Boston and Richmond, and enable us to calculate the savings which may be made by availing ourselves of the stages. Be pleased to observe that the stages travel all the day. There seems nothing necessary for us then but to hand the mail along through the night till it may fall in with another stage the next day, if motives of economy should oblige us to be thus attentive to small savings. If a little latitude of expence can be allowed, I should be for only using the stages the first day, and then have our own riders. I am anxious that the thing should be begun by way of experiment for a short distance, because I believe it will so increase the income of the post office as to shew we may go through with it. I shall hope to see you at three aclock. I am with great esteem Sir Your most obedt. humble servt,
          
            Th: Jefferson
          
        